Citation Nr: 0925559	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for scars, face and head.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative scar for Jejunal adhesion.

3.  Entitlement to a disability rating in excess of 50 
percent for fractured maxilla and zygomatic process.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1952 to March 
1955. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  These issues were 
remanded by the Board in January 2009.  Increased ratings 
were assigned during development.


FINDING OF FACT

Prior to the promulgation of a decision on the issues in this 
appeal, the Veteran's representative withdrew in writing all 
issues on appeal to the Board.  This was noted to be pursuant 
to a request by the appellant.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to a disability rating in excess of 30 
percent for scars, face and head, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to a disability rating in excess of 10 
percent for postoperative scar for Jejunal adhesion have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to a disability rating in excess of 50 
percent for fractured maxilla and zygomatic process have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

In a June 2009 written statement, the Veteran's 
representative withdrew all issues that were currently on 
appeal to the Board.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration regarding 
these claims, the Board does not have jurisdiction to review 
them, and they are dismissed.


ORDER

The issue of entitlement to a disability rating in excess of 
30 percent for scars, face and head, is dismissed.

The issue of entitlement to a disability rating in excess of 
10 percent for postoperative scar for Jejunal adhesion is 
dismissed.

The issue of entitlement to a disability rating in excess of 
50 percent for fractured maxilla and zygomatic process is 
dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


